[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On July 24, 1991, the court (Sullivan, J.) found an arrearage of $5,880.00 on pendente lite orders previously made. The court further ordered $1,000.00 of said sum to be paid within sixty (60) days and the balance of $4,880.00 to be paid by the defendant from his share of the sale of the marital premises.
Subsequently, on December 18, 1991, the court (Freedman, J.), in its memorandum of decision of dissolution, paragraph 5, opined:
      "5. The plaintiff wife testified that the court had previously found an arrearage in the pendente lite order of child support in the amount of $6,880.00. There is, however, no such finding contained in the court file The plaintiff wife has ordered a transcript of the proceedings involving such arrearage. If in fact a finding of an arrearage was made by this court, the unpaid balance of any such arrearage shall be paid by the defendant husband to the plaintiff wife CT Page 4216 within thirty (30) days of the date hereof."
This court now has the benefit of a transcript and it is obvious that an arrearage was found by the court (Sullivan, J.).
Accordingly, the defendant is ordered to pay the sum of $5,880.00 forthwith, in accordance with the order of the court (Freedman, J.).
The final issue before this court is the payment of the attorney's fees submitted by Attorney Lynne Jackson.
The court orders the sum of $650.00 to be paid by defendant within thirty (30) days.
MIHALAKOS, J.